Name: Regulation (EEC) No 2602/69 of the Council of 18 December 1969 on retaining the Management Committee procedure
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  European Union law
 Date Published: nan

 Avis juridique important|31969R2602Regulation (EEC) No 2602/69 of the Council of 18 December 1969 on retaining the Management Committee procedure Official Journal L 324 , 27/12/1969 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 3 P. 0006 Danish special edition: Series I Chapter 1969(II) P. 0571 Swedish special edition: Chapter 3 Volume 3 P. 0006 English special edition: Series I Chapter 1969(II) P. 0588 Greek special edition: Chapter 03 Volume 5 P. 0030 Spanish special edition: Chapter 03 Volume 3 P. 0181 Portuguese special edition Chapter 03 Volume 3 P. 0181 REGULATION (EEC) No 2602/69 OF THE COUNCIL of 18 December 1969 on retaining the Management Committee procedure THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Regulation No 23 (1) on the progressive establishment of a common organisation of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2512/69, (2) and in particular Article 15 thereof; Having regard to Regulation No 24 (3) on the progressive establishment of a common organisation of the market in wine, as amended by Regulation No 92/63/EEC, (4) and in particular Article 9 thereof; Having regard to Council Regulation (EEC) No 136/66/EEC (5) of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68, (6) and in particular Article 40 thereof; Having regard to Council Regulation No 120/67/EEC (7) of 13 June 1967 on the common organisation of the market in cereals, as last amended by Regulation (EEC) No 2463/69, (8) and in particular Article 28 thereof; Having regard to Council Regulation No 121/67/EEC (9) of 13 June 1967 on the common organisation of the market in pigmeat, as last amended by Regulation (EEC) No 2463/69, and in particular Article 26 thereof; Having regard to Council Regulation No 122/67/EEC (10) of 13 June 1967 on the common organisation of the market in eggs, as amended by Regulation (EEC) No 830/68, (11) and in particular Article 19 thereof; Having regard to Council Regulation No 123/67/EEC (12) of 13 June 1967 on the common organisation of the market in poultrymeat, and in particular Article 19 thereof; Having regard to Council Regulation No 359/67/EEC (13) of 25 July 1967 on the common organisation of the market in rice, as last amended by Regulation (EEC) No 2463/69, and in particular Article 28 thereof; Having regard to Council Regulation No 1009/67/EEC (14) of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 2485/69 (15) and in particular Article 42 thereof; Having regard to Council Regulation (EEC) No 234/68 (16) of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs roots and the like, cut flowers and ornamental foliage, and in particular Article 16 thereof; Having regard to Council Regulation (EEC) No 804/68 (17) of 27 June 1968 on the common organisation of the market in milk and milk (1)OJ No 30, 20.4.1962, p. 965/62. (2)OJ No L 318, 18.12.1969, p. 4. (3)OJ No 30, 20.4.1962, p. 989/62. (4)OJ No 125, 17.8.1963, p. 2239/63. (5)OJ No 172, 30.9.1966, p. 3025/66. (6)OJ No L 314, 31.12.1968, p. 1. (7)OJ No 117, 19.6.1967, p. 2269/67. (8)OJ No L 312, 12.12.1969, p. 3. (9)OJ No 117, 19.6.1967, p. 2283/67. (10)OJ No 117, 19.6.1967, p. 2293/67. (11)OJ No L 151, 30.6.1968, p. 23. (12)OJ No 117, 19.6.1967, p. 2301/67. (13)OJ No 174, 31.7.1967, p. 1. (14)OJ No 308, 18.12.1967, p. 1. (15)OJ No L 314, 15.12.1969, p. 6. (16)OJ No L 55, 2.3.1968, p. 1. (17)OJ No L 148, 28.6.1968, p. 13. products, as last amended by Regulation (EEC) No 2463/69, and in particular Article 32 thereof; Having regard to Council Regulation (EEC) No 805/68 (1) of 27 June 1968 on the common organisation of the market in beef and veal, as last amended by Regulation (EEC) No 2463/69, and in particular Article 29 thereof; Having regard to Council Regulation (EEC) No 865/68 (2) of 28 June 1968 on the common organisation of the market in products processed from fruit and vegetables, as last amended by Regulation (EEC) No 2463/69, and in particular Article 17 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas the above-mentioned Articles provide that at the end of the transitional period the Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission shall decide in the light of experience whether to retain or amend the provisions relating to the Management Committee procedure; Whereas experience has demonstrated that it is desirable to retain that procedure beyond the transitional period; HAS ADOPTED THIS REGULATION: Article 1 The provisions governing the procedure to be followed by the Mangement Committees established in the various sectors of the common organisation of agricultural markets shall be retained beyond expiry of the transitional period provided for in Article 8 of the Treaty. Article 2 This Regulation shall enter into force on 1 January 1970. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1969. For the Council The President P. LARDINOIS (1)OJ No L 148, 28.6.1968, p. 24. (2)OJ No L 153, 1.7.1968, p. 8.